Citation Nr: 0212655	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  00-04 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic blepharitis.

(The issues of entitlement to service connection for a 
disability of the right thigh claimed as a knot and initial 
increased evaluations for chronic urticaria, residuals of 
right knee surgery and status post arthroscopic surgery, left 
knee with history degenerative joint disease are the subjects 
of a future decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran retired from active duty in March 1998, after 20 
years of active service.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision in March 1999.

During his Travel Board hearing before the undersigned Member 
of the Board at the RO in June 2002, a transcript of which 
has been associated with the claims file, the veteran raised 
the issue of entitlement to service connection for a 
disability of the left thigh claimed as a knot.  Such new 
issue has not been developed for appellate review and is 
therefore referred to the RO for formal adjudicatory action.  
Godfrey v. Brown; 7 Vet. App. 398 (1995).

The Board is undertaking additional development on the issues 
of entitlement to service connection for a disability of the 
right thigh claimed as a knot and initial increased 
evaluations for chronic urticaria, residuals of right knee 
surgery and status post arthroscopic surgery, left knee with 
history of degenerative joint disease pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing these 
issues. 




FINDING OF FACT

The probative, competent medical evidence shows that chronic 
blepharitis cannot satisfactorily be dissociated from the 
veteran's active service.  


CONCLUSION OF LAW

Chronic blepharitis was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp 2002); 38 
C.F.R. § 3.303(b)(d) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Voluminous service medical records reflect persistent 
treatment for eye complaints variously diagnosed as chronic 
blepharitis and blepharo-conjunctivitis.

A February 1999 postservice VA ophthalmology examination 
report shows that the medical specialist reviewed copies of 
select service medical records which the veteran had brought 
to the examination, by implication those noting chronic 
blepharitis and blepharo-conjunctivitis.  The veteran claimed 
that he had continued to have eye problems such as infections 
following service.  It was recorded that treatment for 
blepharitis and conjunctivitis was noted in service. 

Following a comprehensive review of the record and 
examination, the medical examiner diagnosed chronic 
blepharitis. 


In June 2002 the veteran offered testimony at a Travel Board 
hearing on appeal before the undersigned Member of the Board, 
sitting at the RO.  A transcript of the hearing is on file.  
The veteran testified that he continued to have eye problems 
since his retirement from service. 


Criteria 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal in view of the passage of the 
Veterans Claims Assistance Act of 2000 (VCAA).  VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Accordingly, 
the amended duty to assist law applies.  See Holliday v. 
Principi, 12 Vet. App. 280 (2001).

The intended effect of these regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will provide 
a claimant who files a substantially complete application for 
VA benefits.  These new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  These new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45, 629.

The Board finds that the duty to assist has been satisfied in 
this instance to the extent necessary to allow for a grant of 
the benefit sought on appeal; namely, service connection for 
chronic blepharitis.  Therefore, any possible deficiencies in 
the duty to assist will not prejudice the appellant in this 
case.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


Service Connection

A comprehensive review of the voluminous service medical 
records shows the onset and treatment of persistently ongoing 
eye complaints variously diagnosed as chronic blepharitis and 
blepharoconjunctivitis.  



Significantly, shortly following retirement from active 
service, the veteran underwent a VA ophthalmology 
examination.  He reported the continuance of eye problems 
since separating from service.  

Following a review of pertinent service medical records 
showing treatment for blepharitis/conjunctivitis in service 
and the post retirement examination findings, the medical 
examiner took cognizance of the chronic eye problems in 
service which included treatment for chronic blepharitis, and 
diagnosed current ongoing problems as a continuation of the 
service reported chronic blepharitis.  

At a Travel Board hearing before the undersigned at the RO in 
June 2002, the veteran claimed having eye problems since 
retirement from active duty.

The Board reiterates the basic three requirements for a grant 
of service connection, a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson, supra.

The service medical records clearly document repeated 
treatment for chronic blepharitis, the veteran has been 
diagnosed post service with chronic blepharitis, and a VA 
physician has considered the current diagnosed disability to 
be a continuance of in-service reported pathology.  

Accordingly, chronic blepharitis cannot satisfactorily be 
dissociated from the veteran's active service.  The Board 
finds that the evidentiary record supports a grant of 
entitlement to service connection for chronic blepharitis.



ORDER

Entitlement to service-connection for chronic blepharitis is 
granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

